Case 7:17-cr-00056-MFU Document 255 Filed 02/21/20 Page 1 of 2 Pageid#: 957




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

                            CRIMINAL MINUTES – JURY TRIAL
                                          Day 4

Case No.: 7:17CR00056-001                                             Date: 2/21/2020


Defendant: Monta Orlando Jordan,                   Counsel: Louis Nagy, Gene Hart - CJA
custody



PRESENT:       JUDGE:              Michael F. Urbanski, CUSDJ
               TIME IN COURT:      9:51-11:28, 11:46-12:41, 2:17- 4:08, 4:30- 4:54 4h 47m
               Deputy Clerk:       Kristin Ayersman
               Court Reporter:     Judy Webb
               U. S. Attorney:     Kari Munro, Tony Giorno
               USPO:               Andrew Ridgway
               Case Agent:         Ryan Sloan, DEA; Joseph Crowder,VSP
               Interpreter:        none


                                  LIST OF WITNESSES

    GOVERNMENT                                     DEFENDANT
  1.   Lewis Cheresnowsky                     1.
  2.   Sean McCafferty
  3.   Steven Fay
  4.   Westley Richardson
  5.   Jonathan Duffy
  6.   Amy Wheeling



PROCEEDINGS:
     Government presents evidence. Lewis Cheresnowsky, sworn. US Ex 172, m/r. Court
     gives cautionary instruction to jury. Court questions witness. Cross. Redirect.
     Additional cross. Witness excused. Sean McCafferty, sworn. US Ex 122-128, 164, 165,
     170, m/r. Witness excused. Steven Fay, sworn. US Ex 166-169, m/r. No cross, witness
     excused. Recess 11:28 Reconvene 11:46 Westley Richardson, sworn. US Ex 175, m/r.
     Court gives cautionary instruction to jury. Recess 12:41 Reconvene 2:17 Witness still
     sworn. Cross. Redirect. Witness excused. Johnathan Duffy, sworn. Witness qualified as
     expert. US Ex 229, 230, 70, 72, 84, 86, m/r. No Cross, witness excused. Amy Wheeling,
Case 7:17-cr-00056-MFU Document 255 Filed 02/21/20 Page 2 of 2 Pageid#: 958
     sworn. US Ex 184, m/r. Court gives two cautionary instructions to jury. Court questions
     witness. Recess 4:08 Reconvene 4:30 Cross. Witness excused. Recess 4:54
